                 Case 19-11984-CSS              Doc 859          Filed 02/21/20       Page 1 of 5




                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE

                                                             )
In re:                                                       )     Chapter 11
                                                             )
Fred’s, Inc., et al.1                                        )     Case No. 19-11984 (CSS)
                                                             )
                           Debtors.                          )     Jointly Administered
                                                             )

              NOTICE OF AGENDA OF MATTERS SCHEDULED FOR
     HEARING ON FEBRUARY 25, 2020 AT 10:00 A.M. (EASTERN STANDARD TIME)

RESOLVED/ADJOURNED MATTERS

1.       Motion of Dr. Marlon Doucet for Relief from the Automatic Stay (D.I. 511, Filed
         11/14/19).

         Objection Deadline: December 2, 2019 at 4:00 p.m. (EST), extended to December 11,
         2019 for the Debtors; further extended to December 30, 2019 for the Debtors; further
         extended to January 21, 2020 for the Debtors; further extended to March 23, 2020 at 4:00
         p.m. (EDT) for the Debtors.

         Responses Received: None.

         Related Pleading: None.

         Status: This matter has been adjourned to the Omnibus hearing scheduled for March 30,
         2020 at 10:00 a.m. (EST).

2.       Motion of the Official Committee of Unsecured Creditors Pursuant to Bankruptcy Rule
         2004 for an Order Directing the Production of Documents from, and Authorizing the
         Examination of, Certain Former Fred’s Employees (D.I. 634, Filed 12/23/19).

         Objection Deadline: December 31, 2019 at 4:00 p.m. (EST), extended to January 14,
         2020 at 4:00 p.m. (EST) for the Debtors; further extended to February 18, 2020 at 4:00
         p.m. (EST) for the Debtors; further extended to March 23, 2020 at 4:00 p.m. (EDT) for
         the Debtors.

         Responses Received: None.
1
     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
     number, are: Fred’s Stores of Tennessee, Inc. (9888); Fred’s Inc. (4010); National Equipment Management and
     Leasing, Inc. (4296); National Pharmaceutical Network, Inc. (9687); Reeves-Sain Drug Store, Inc. (4510);
     Summit Properties-Jacksboro, LLC (9161); Summit Properties-Bridgeport, LLC (2200); and 505 N. Main Opp,
     LLC (5850). The Debtors’ address is 6625 Lenox Park, Suite 200, Memphis, TN 38115.
           Case 19-11984-CSS        Doc 859      Filed 02/21/20    Page 2 of 5




     Related Pleading:

     a)     Order Approving Stipulation (D.I. 661, Entered 12/30/19).

     Status: This matter has been adjourned to the Omnibus hearing scheduled for March 30,
     2020 at 10:00 a.m. (EDT).

3.   Motion of Pauline Carthern for Relief from the Automatic Stay (D.I. 757, Filed
     1/22/2020).

     Objection Deadline: February 10, 2020 at 4:00 p.m. (EST), extended to March 16, 2020
     at 4:00 p.m. (EDT) for the Debtors.

     Responses Received: None.

     Related Pleading: None.

     Status: This matter has been adjourned to the Omnibus hearing scheduled for March 30,
     2020 at 10:00 a.m. (EDT).

4.   Debtors’ Second Omnibus Motion for Entry of an Order (I) Authorizing the Debtors to
     Reject Certain Executory Contracts Nunc Pro Tunc to January 23, 2020 and (II) Granting
     Related Relief (D.I. 773, Filed 1/23/20).

     Objection Deadline: February 6, 2020 at 4:00 p.m. (EST).

     Responses Received: None.

     Related Pleading:

     a)     Certificate of No Objection Regarding the Debtors’ Second Omnibus Motion for
            Entry of an Order (I) Authorizing the Debtors to Reject Certain Executory
            Contracts Nunc Pro Tunc to January 23, 2020 and (II) Granting Related Relief
            (D.I. 812, Filed 2/07/20); and

     b)     Order Granting Debtors’ Second Omnibus Motion for Entry of an Order (I)
            Authorizing the Debtors to Reject Certain Executory Contracts Nunc Pro Tunc to
            January 23, 2020 and (II) Granting Related Relief (D.I. 826, Entered 2/12/20).

     Status: An order has been entered. No hearing is necessary.




                                           -2-
           Case 19-11984-CSS        Doc 859       Filed 02/21/20   Page 3 of 5




5.   Debtors’ Application for an Order Authorizing the Retention and Employment of KPMG
     LLP as Service Provider to the Debtors for Tax Compliance and Tax Consulting Matters
     Nunc Pro Tunc to January 21, 2020 (D.I. 804, 2/04/2020).

     Objection Deadline: February 18, 2020 at 4:00 p.m. (EST).

     Responses Received: None.

     Related Pleading:

     a)     Certificate of No Objection Regarding Debtors’ Application for an Order
            Authorizing the Retention and Employment of KPMG LLP as Service Provider to
            the Debtors for Tax Compliance and Tax Consulting Matters Nunc Pro Tunc to
            January 21, 2020 (D.I. 853, 02/19/2020); and

     b)     Order Authorizing the Debtors to Retain and Employ KPMG LLP as Service
            Provider for Tax Compliance and Tax Consulting Matters Nunc Pro Tunc to
            January 21, 2020 (D.I. 858, 2/21/20).

     Status: An order has been entered. No hearing is necessary.

MATTERS GOING FORWARD:

6.   Debtors’ Motion for Entry of an Order (I) Approving Disclosure Statement, (II) Fixing
     Voting Record Date, (III) Approving Solicitation Materials and Procedures for
     Distribution Thereof, (IV) Approving Forms of Ballots and Establishing Procedures for
     Voting Plan, (V) Scheduling Hearing and Establishing Notice and Objection Procedures
     in Respect of Confirmation of Plan, and (VI) Granting Related Relief (D.I. 813, Filed
     02/07/20).

     Objection Deadline: February 18, 2020 at 4:00 p.m. (EST).

     Responses Received:

     a)     Informal comments received from the United States Securities Exchange
            Commission;

     b)     Informal comments from the Office of the United States Trustee for the District of
            Delaware;

     c)     Objection of the Official Committee of Unsecured Creditors to Debtors’ Motion
            for Entry of an Order (I) Approving Disclosure Statement, (II) Fixing Voting
            Record Date, (III) Approving Solicitation Materials and Procedures for
            Distribution Thereof, (IV) Approving Forms of Ballots and Establishing
            Procedures for Voting on Plan, (V) Scheduling Hearing and Establishing Notice



                                            -3-
      Case 19-11984-CSS        Doc 859        Filed 02/21/20   Page 4 of 5




       and Objection Procedures in Respect of Confirmation of Plan, and (VI) Granting
       Related Relief (D.I. 847, Filed 02/18/20); and

d)     Objection of the Chubb Companies to the Proposed Disclosure Statement
       Pursuant to Section 1125 of the Bankruptcy Code with Respect to the Debtors’
       Joint Plan (D.I. 851, Filed 2/19/20).


Related Pleading:

a)     Joint Chapter 11 Plan for Fred’s, Inc. and the Debtor Affiliates Set Forth Herein
       (D.I. 755, Filed 01/21/20);

b)     Proposed Disclosure Statement Pursuant to Section 1125 of the Bankruptcy Code
       with Respect to the Debtors’ Joint Plan (D.I. 756, Filed 01/21/20);

c)     Notice Regarding Plan and Disclosure Statement Proposed By The Debtors and
       Disclosure Statement Hearing (D.I. 791, Filed 01/29/2020);

d)     Order Shortening Notice and Objection Periods for Debtors’ Motion for Entry of
       an Order (I) Approving Disclosure Statement, (II) Fixing Voting Record Date,
       (III) Approving Solicitation Materials and Procedures for Distribution Thereof,
       (IV) Approving Forms of Ballots and Establishing Procedures for Voting Plan,
       (V) Scheduling Hearing and Establishing Notice and Objection Procedures in
       Respect of Confirmation of Plan, and (VI) Granting Related Relief (D.I. 823,
       Filed 02/12/20);

e)     Joint Chapter 11 Plan for Fred’s, Inc. and the Debtor Affiliates Set Forth Herein
       (D.I. 840, Filed 02/14/20);

f)     Joint Chapter 11 Plan for Fred’s, Inc. and the Debtor Affiliates Set Forth Herein
       [REDLINE] (D.I. 841, Filed 02/14/20);

g)     Proposed Disclosure Statement Pursuant to Section 1125 of the Bankruptcy Code
       with Respect to the Debtors’ Joint Plan (D.I. 843, Filed 02/14/20); and

h)     Proposed Disclosure Statement Pursuant to Section 1125 of the Bankruptcy Code
       with Respect to the Debtors’ Joint Plan [REDLINE] (D.I. 844, Filed 02/14/20).

Status: This matter is going forward.




                                        -4-
             Case 19-11984-CSS   Doc 859         Filed 02/21/20   Page 5 of 5




Dated: February 21, 2020         MORRIS, NICHOLS, ARSHT & TUNNELL LLP
Wilmington, Delaware
                                 /s/ Joseph C. Barsalona II
                                 Derek C. Abbott (No. 3376)
                                 Andrew R. Remming (No. 5120)
                                 Matthew B. Harvey (No. 5186)
                                 Joseph C. Barsalona II (No. 6102)
                                 MORRIS, NICHOLS, ARSHT & TUNNELL LLP
                                 1201 N. Market Street, 16th Floor
                                 P.O. Box 1347
                                 Wilmington, Delaware 19899-1347
                                 Telephone: (302) 658-9200
                                 Facsimile: (302) 658-3989
                                 Email: dabbott@mnat.com
                                         aremming@mnat.com
                                         mharvey@mnat.com
                                         jbarsalona@mnat.com

                                 - and –

                                 Adam L. Shiff (admitted pro hac vice)
                                 Robert M. Novick (admitted pro hac vice)
                                 Matthew B. Stein (admitted pro hac vice)
                                 KASOWITZ BENSON TORRES LLP
                                 1633 Broadway
                                 New York, New York 10019
                                 Telephone: (212) 506-1700
                                 Facsimile: (212 506-1800
                                 Email: AShiff@kasowitz.com
                                        RNovick@kasowitz.com
                                        MStein@kasowitz.com

                                 Counsel for Debtors and
                                 Debtors In Possession




                                           -5-
